Title: Causes of the American Discontents before 1768, 5–7 January 1768
From: Franklin, Benjamin
To: 


Verner W. Crane has called this essay “perhaps the most famous contribution by Franklin, after the Examination, to the propaganda of the American Revolution.” The colonial reaction to the Townshend Acts, particularly in Massachusetts, was provoking such anger in England that Franklin felt the need to explain the American position. He first did so orally, to a large gathering that included some members of Parliament; the statement was well received, and he was urged to write out and publish it. When it appeared in The London Chronicle, he complained privately but hotly that editorial deletions had robbed it of its force.  His reason for complaining, however, is impossible to determine from the available evidence.
In 1774 the Chronicle, for reasons that remain mysterious, reprinted the essay in its issues of August 27–30 and August 30-September 1. The reprint contains a number of alterations, which might be expected to be Franklin’s restoration of material deleted in 1768. Those alterations that in any way affect the sense are supplied in footnotes below; a few words are also provided in brackets from the 1774 reprinting. The effect of the changes upon the essay as a whole is minimal. If they undo the editorial mangling of which Franklin initially complained, he had small ground for grievance. If he had more substantial ground, on the other hand, why did he not repair the damage when the essay reappeared? The answer may be that in 1774 the atmosphere was so tense that he had no desire to make it worse. But why did he not at least try to bring his propaganda up to date by referring to developments since 1768? The question is unanswerable. All that can be said is that between the two printings of his essay he made a few stylistic revisions that do not substantially affect the content.
 
To the Printer of the London Chronicle
The Waves never rise but when the Winds blow. Prov.
Sir,
As the cause of the present ill humour in America, and of the resolutions taken there to purchase less of our manufactures, does not seem to be generally understood, it may afford some satisfaction to your Readers, if you give them the following short historical state of facts.
From the time that the Colonies were first considered as capable of granting aids to the Crown, down to the end of the last war, it is said, that the constant mode of obtaining those aids was by Requisition made from the Crown through its Governors to the several Assemblies, in circular letters from the Secretary of State in his Majesty’s name, setting forth the occasion, requiring them to take the matter into consideration; and expressing a reliance on their prudence, duty and affection to his Majesty’s Government, that they would grant such sums, or raise such numbers of men, as were suitable to their respective circumstances.
The Colonies being accustomed to this method, have from time to time granted money to the Crown, or raised troops for its service, in proportion to their abilities; and during all the last war beyond their abilities, so that considerable sums were return’d them yearly by Parliament, as they had exceeded their proportion.
Had this happy method of Requisition been continued, (a method that left the King’s subjects in those remote countries the pleasure of showing their zeal and loyalty, and of imagining that they recommended themselves to their Sovereign by the liberality of their voluntary grants) there is no doubt but all the money that could reasonably be expected to be rais’d from them in any manner, might have been obtained, without the least heart-burning, offence, or breach of the harmony, of affections and interests, that so long subsisted between the two countries.
It has been thought wisdom in a Government exercising sovereignty over different kinds of people, to have some regard to prevailing and established opinions among the people to be governed, wherever such opinions might in their effects obstruct or promote publick measures. If they tend to obstruct publick service, they are to be changed, if possible, before we attempt to act against them; and they can only be changed by reason and persuasion. But if publick business can be carried on without thwarting those opinions, if they can be, on the contrary, made subservient to it, they are not unnecessarily to be thwarted, how absurd soever such popular opinions may be in their natures. This had been the wisdom of our Government with respect to raising money in the Colonies. It was well known, that the Colonies universally were of opinion, that no money could be levied from English subjects, but by their own consent given by themselves or their chosen Representatives: That therefore whatever money was to be raised from the people in the Colonies, must first be granted by their Assemblies, as the money raised in Britain is first to be granted by the House of Commons: That this right of granting their own money, was essential to English liberty: And that if any man, or body of men, in which they had no Representative of their chusing, could tax them at pleasure, they could not be said to have any property, any thing they could call their own. But as these opinions did not hinder their granting money voluntarily and amply whenever the Crown by its servants came into their Assemblies (as it does into its Parliaments of Britain or Ireland) and demanded aids; therefore that method was chosen rather than the hateful one of arbitrary taxes.
I do not undertake here to support these opinions of the Americans; they have been refuted by a late Act of Parliament, declaring its own power; which very Parliament, however, shew’d wisely so much tender regard to those inveterate prejudices, as to repeal a tax that had militated against them. And those prejudices are still so fixed and rooted in the Americans, that, it has been supposed, not a single man among them has been convinced of his error, even by that Act of Parliament.
The person then who first projected to lay aside the accustomed method of Requisition, and to raise money on America by Stamps, seems not to have acted wisely, in deviating from that method (which the Colonists looked upon as constitutional) and thwarting unnecessarily the fixed prejudices of so great a number of the King’s subjects. It was not, however, for want of knowledge that what he was about to do would give them great offence; he appears to have been very sensible of this, and apprehensive that it might occasion some disorders, to prevent or suppress which, he projected another Bill, that was brought in the same Session with the Stamp Act, whereby it was to be made lawful for military Officers in the Colonies to quarter their soldiers in private houses. This seem’d intended to awe the people into a compliance with the other Act. Great opposition however being raised here against the Bill by the Agents from the Colonies, and the Merchants trading thither, the Colonists declaring, that under such a power in the Army, no one could look on his house as his own, or think he had a home, when soldiers might be thrust into it and mix’d with his family at the pleasure of an officer, that part of the Bill was dropt; but there still remained a clause, when it passed into a Law, to oblige the several Assemblies to provide quarters for the soldiers, furnishing them with firing, bedding, candles, small beer or rum, and sundry other articles, at the expence of the several Provinces. And this Act continued in force when the Stamp Act was repealed, though if obligatory on the Assemblies, it equally militated against the American principle abovementioned, that money is not to be raised on English subjects without their consent.
The Colonies nevertheless being put into high good humour by the repeal of the Stamp Act, chose to avoid fresh dispute upon the other, it being temporary and soon to expire, never, as they hoped, to revive again; and in the meantime they, by various ways in different Colonies, provided for the quartering of the troops, either by acts of their own Assemblies, without taking notice of the A[cts] of P[arliamen]t, or by some variety or small diminution, as of salt and vinegar, in the supplies required by the Act, that what they did might appear a voluntary act of their own, and not done in obedience to an A[ct] of P[arliamen]t which, according to their ideas of their rights, they thought hard to obey.
It might have been well if the matter had thus passed without notice; but a G[overno]r having written home an angry and aggravating letter upon this conduct in the Assembly of his Province,  the outed P[rojecto]r of the Stamp Act and his adherents then in the opposition, raised such a clamour against America, as being in rebellion, and against those who had been for the repeal of the Stamp Act, as having thereby been encouragers of this supposed rebellion, that it was thought necessary to inforce the Quartering Act by another Act of Parliament, taking away from the Province of New York, which had been the most explicit in its refusal, all the powers of legislation, till it should have complied with that act. The news of which greatly alarmed the people every where in America, as (it has been said) the language of such an act seemed to them to be, Obey implicitly laws made by the Parliament of Great Britain to raise money on you without your consent, or you shall enjoy no rights or privileges at all.
At the same time a Person lately in high office,  projected the levying more money from America, by new duties on various articles of our own manufacture, as glass, paper, painters colours, &c. appointing a new Board of Customs, and sending over a set of Commissioners with large salaries to be established at Boston, who were to have the care of collecting those duties; which were by the act expressly mentioned to be intended for the payment of the salaries of Governors, Judges, and other Officers of the Crown in America; it being a pretty general opinion here, that those Officers ought not to depend on the people there for any part of their support.
It is not my intention to combat this opinion. But perhaps it may be some satisfaction to your Readers to know what ideas the Americans have on the subject. They say then as to Governors, that they are not like Princes whose posterity have an inheritance in the government of a nation, and therefore an interest in its prosperity; they are generally strangers to the Provinces they are sent to govern, have no estate, natural connection, or relation there, to give them an affection for the country; that they come only to make money as fast as they can; are sometimes men of vicious characters and broken fortunes, sent by a Minister merely to get them out of the way; that as they intend staying in the country no longer than their government continues, and purpose to leave no family behind them, they are apt to be regardless of the good will of the people, and care not what is said or thought of them after they are gone. Their situation at the same time gives them many opportunities of being vexatious, and they are often so, notwithstanding their dependance on the Assemblies for all that part of their support that does not arise from fees established by law; but would probably be much more so, if they were to be supported by money drawn from the people without their consent or good will, which is the professed design of this new act. That if by means of these forced duties Government is to be supported in America, without the intervention of the Assemblies, their Assemblies will soon be looked upon as useless, and a Governor will not call them, as having nothing to hope from their meeting, and perhaps something to fear from their enquiries into and remonstrances against this Mal-administration. That thus the people will be deprived of their most essential rights. That it being, as at present, a Governor’s interest to cultivate the good will by promoting the welfare of the people he governs, can be attended with no prejudice to the Mother Country, since all the laws he may be prevailed on to give his assent to are subject to revision here, and if reported against by the Board of Trade,  are immediately repealed by the Crown; nor dare he pass any law contrary to his instructions, as he holds his office during the pleasure of the Crown, and his Securities are liable for the penalties of their bonds if he contravenes those instructions. This is what they say as to Governors. As to Judges they alledge, that being appointed from hence, and holding their commissions not during good behaviour, as in Britain, but during pleasure, all the weight of interest or influence would be thrown into one of the scales, (which ought to be held even) if the salaries are also to be paid out of duties raised upon the people without their consent, and independent of their Assemblies approbation or disapprobation of the Judges behaviour. That it is true, Judges should be free from all influence; and therefore, whenever Government here will grant commissions to able and honest Judges during good behaviour, the Assemblies will settle permanent and ample salaries on them during their commissions: But at present they have no other means of getting rid of an ignorant or an unjust Judge (and some of scandalous characters have, they say, been sometimes sent them) but by starving him out.
I do not suppose these reasonings of theirs will appear here to have much weight. I do not produce them with an expectation of convincing your readers. I relate them merely in pursuance of the task I have impos’d on myself, to be an impartial historian of American facts and opinions.
The colonists being thus greatly alarmed, as I said before, by the news of the Act for abolishing the Legislature of New-York, and the imposition of these new duties professedly for such disagreeable purposes; (accompanied by a new set of revenue officers with large appointments, which gave strong suspicions that more business of the same kind was soon to be provided for them, that they might earn these salaries;) began seriously to consider their situation, and to revolve afresh in their minds grievances which from their respect and love for this country, they had long borne and seemed almost willing to forget. They reflected how lightly the interest of all America had been estimated here, when the interest of a few inhabitants of Great Britain happened to have the smallest competition with it. That thus the whole American people were forbidden the advantage of a direct importation of wine, oil, and fruit, from Portugal, but must take them loaded with all the expences of a voyage 1000 leagues round about, being to be landed first in England to be re-shipped for America; expences amounting, in war time, at least to 30 per cent. more than otherwise they would have been charged with, and all this merely that a few Portugal merchants in London may gain a commission on those goods passing through their hands. Portugal merchants, by the by, that can complain loudly of the smallest hardships laid on their trade by foreigners, and yet even the last year could oppose with all their influence the giving ease to their fellow subjects labouring under so heavy an oppression! That on a slight complaint of a few Virginia merchants, nine colonies had been restrained from making paper money, become absolutely necessary to their internal commerce from the constant remittance of their gold and silver to Britain. But not only the interest of a particular body of merchants, the interest of any small body of British tradesmen or artificers, has been found, they say, to outweigh that of all the King’s subjects in the colonies. There cannot be a stronger natural right than that of a man’s making the best profit he can of the natural produce of his lands, provided he does not thereby hurt the state in general. Iron is to be found every where in America, and beaver furs are the natural produce of that country: hats and nails, and steel, are wanted there as well as here. It is of no importance to the common welfare of the empire, whether a subject of the King’s gets his living by making hats on this or that side of the water. Yet the Hatters of England have prevailed to obtain an Act in their own favour, restraining that manufacture in America, in order to oblige the Americans to send their beaver to England to be manufactured, and purchase back the hats, loaded with the charges of a double transportation. In the same manner have a few Nailmakers, and still a smaller body of Steelmakers (perhaps there are not half a dozen of these in England) prevailed totally to forbid by an Act of Parliament the erecting of slitting mills or steel furnaces in America,  that the Americans may be obliged to take all the nails for their buildings, and steel for their tools, from these artificers, under the same disadvantages.
Added to these, the Americans remembered the Act authorizing the most cruel insult that perhaps was ever offered by one people to another, that of emptying our gaols into their settlements; Scotland too having within these two years obtained the privilege it had not before, of sending its rogues and villains also to the plantations. I say, reflecting on these things, they said to one another (their news papers are full of such discourses) these people are not content with making a monopoly of us, forbiding us to trade with any other country of Europe, and compelling us to buy every thing of them, though in many articles we could furnish ourselves 10, 20, and even to 50 per cent. cheaper elsewhere; but now they have as good as declared they have a right to tax us ad libitum internally and externally, and that our constitutions and liberties shall all be taken away, if we do not submit to that claim. They are not content with the high prices at which they sell us their goods, but have now begun to enhance those prices by new duties; and by the expensive apparatus of a new set of officers,  appear to intend an augmentation and multiplication of those burthens that shall still be more grievous to us. Our people have been foolishly fond of their superfluous modes and manufactures, to the impoverishing our country, carrying off all our cash, and loading us with debt; they will not suffer us to restrain the luxury of our inhabitants as they do that of their own, by laws: They can make laws to discourage or prohibit the importation of French superfluities; but though those of England are as ruinous to us as the French ones are to them, if we make a law of that kind, they immediately repeal it. Thus they get all our money from us by trade, and every profit we can any where make by our fisheries, our produce or our commerce, centers finally with them; but this does not signify. It is time then to take care of ourselves by the best means in our power. Let us unite in solemn resolutions and engagements with and to each other, that we will give these new officers as little trouble as possible, by not consuming the British manufactures on which they are to levy the duties. Let us agree to consume no more of their expensive gewgaws. Let us live frugally, and let us industriously manufacture what we can for ourselves: Thus we shall be able honourably to discharge the debts we already owe them, and after that we may be able to keep some money in our country, not only for the uses of our internal commerce, but for the service of our gracious Sovereign, whenever he shall have occasion for it, and think proper to require it of us in the old constitutional manner. For notwithstanding the reproaches thrown out against us in their public papers and pamphlets, notwithstanding we have been reviled in their Senate as Rebels and Traitors, we are truly a loyal people. Scotland has had its rebellions, and England its plots against the present Royal Family; but America is untainted with those crimes; there is in it scarce a man, there is not a single native of our country, who is not firmly attached to his King by principle and by affection. But a new kind of loyalty seems to be required of us, a loyalty to P[arliamen]t; a loyalty, that is to extend, it is said, to a surrender of all our properties, whenever a H[ouse]of C[ommons], in which there is not a single member of our chusing, shall think fit to grant them away without our consent; and to a patient suffering the loss of our privileges as Englishmen, if we cannot submit to make such surrender. We were separated too far from Britain by the Ocean, but we were united to it by respect and love, so that we could at any time freely have spent our lives and little fortunes in its cause: But this unhappy new system of politics tends to dissolve those bands of union, and to sever us for ever.
These are the wild ravings of the at present half distracted Americans. To be sure, no reasonable man in England can approve of such sentiments, and, as I said before, I do not pretend to support or justify them: But I sincerely wish, for the sake of the manufactures and commerce of Great Britain, and for the sake of the strength which a firm union with our growing colonies would give us, that these people had never been thus needlessly driven out of their senses. I am, your’s, &c.
F + S.
